NO. 12-04-00379-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§ 

IN RE: JEFFREY L. WARD                             §     ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
            Relator Jeffrey L. Ward has filed an application for writ of mandamus seeking an order
directing the Honorable Bascom W. Bentley III, Judge of the Second District Court of Cherokee
County, to conduct a hearing on his motion to recuse and motion to appoint counsel.
            A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief.  See Tex. R. App. P. 52.  This includes providing an adequate record
to substantiate the allegations contained in the mandamus petition.  Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992).  Without a sufficient record, a party seeking mandamus relief has not proved
any entitlement to the writ.  Id.  Ward has not filed an appendix or a record as required by Rule 52. 
See Tex. R. App. P. 52.3(j), 52.7(a).  Therefore, we are unable to determine that he is entitled to
relief.  Accordingly, Ward’s petition for writ of mandamus is denied.  

                                                                                                     SAM GRIFFITH 
                                                                                                               Justice

Opinion delivered December 15, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)